 



Exhibit 10.2
Compensation Table for Executive Officers
The following table summarizes annual compensation for all executive officers
effective as of October 1, 2005. Each executive officer is entitled to an annual
cash bonus targeted at a percent of his or her annual base salary. Payment of
the bonus is based on achievement of performance goals established each year by
our Compensation and Management Development Committee. In addition, each
executive officer is entitled to incentive compensation in the form of
restricted stock awards and/or stock options. The below listed grants were made
at $54.18 per share on October 25, 2005.

                                      Annual Compensation   Incentive
Compensation                     Restricted   Securities     Base   Cash   Stock
  Underlying Name and Principal Position   Salary($)   Bonus %   Awards (#)  
Options(#)  
William G. Hargett
  $ 525,000       85 %     17,000       38,000  
Chairman, President and Chief Executive Officer
                               
 
                               
Steven L. Mueller
  $ 350,000       65 %     6,000       13,000  
Executive Vice President and Chief Operating Officer
                               
 
                               
John H. Karnes
  $ 310,000       55 %     5,000       11,000  
Senior Vice President and Chief Financial Officer
                               
 
                               
Jeffery B. Sherrick
  $ 289,000       55 %     4,000       9,000  
Senior Vice President – Corporate Development
                               
 
                               
Roger B. Rice
  $ 252,000       55 %     3,000       7,000  
Senior Vice President – Administration
                               
 
                               
James F. Westmoreland
  $ 256,000       55 %     2,000       4,000  
Vice President and Chief Accounting Officer
                               
 
                               
John E. Bergeron
  $ 226,000       55 %     2,000       5,000  
Vice President and General Manager — Offshore Division
                               
 
                               
Joanne C. Hresko
  $ 226,000       55 %     2,000       5,000  
Vice President and General Manager — Onshore Division
                               